     Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 1 of 33 PageID #: 185



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


JAMES RANDY SCHOONOVER,

              Plaintiff,

v.                                         Civil Action No. 2:19-cv-00386

CLAY COUNTY SHERIFF’S DEPTARTMENT,
CLAY COUNTY COMMISSION,
MICHAEL PATRICK MORRIS, and
JONATHAN HOLCOMB,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending is the defendants’ motion to dismiss, filed on

July 15, 2019.


                                I.    Background


              The plaintiff is a 65-year old resident of Clay

County, West Virginia who had his left arm amputated prior to

the events of this suit. 1        ECF No. 1 (“Compl.) ¶ 2.       On September

27, 2018, the plaintiff drove to the home of his brother

(unnamed) to ask his brother to drive him to a hospital in




1 The defendants allege that “the lower portion of Plaintiff’s
left arm had been amputated.” ECF No. 8 at 2.
    Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 2 of 33 PageID #: 186



Charleston because he was experiencing chest pain.             See id.

¶¶ 7-10.


             The plaintiff parked his car and was walking up the

driveway to the front door of his brother’s house when defendant

Deputy Sheriff Michael Patrick Morris pulled into the driveway

and turned on the police lights of his vehicle. 2           See id. ¶¶ 12-

14.    Deputy Morris demanded the plaintiff’s license and

registration twice without explanation as to why.             See id.

¶¶ 15-18.     The plaintiff told Deputy Morris that he did not have

the requested documents, that he was experiencing chest pain,

and that he needed an aspirin.         Id. ¶¶ 19-20.     Deputy Morris

told the plaintiff that the plaintiff could not have an aspirin

and that he needed to “figure out what’s going on here.”              See

id. ¶¶ 21-22.      The plaintiff’s sister-in-law asked if she could

give the plaintiff an aspirin, which Deputy Morris allowed.               See

id. ¶ 24.     The plaintiff went into the house, took an aspirin,

and called Magistrate Boggs to ask him if he could stay past




2 The Criminal Complaint to the Magistrate Court details that
Deputy Morris conducted a “routine traffic stop” of the
plaintiff based on an expired vehicle registration. See ECF No.
7-1 at 2. Deputy Morris ran the vehicle registration through
the DMV, which came back with a hit from the National Crime
Information Center against a Ray Rhodes for stolen tags. See
id.


                                       2
  Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 3 of 33 PageID #: 187



4:00pm in case the plaintiff would be brought before him.            See

id. ¶ 25.


            When the plaintiff returned outside, Deputy Morris

asked with whom the plaintiff had spoken and the plaintiff

answered that he spoke to Magistrate Boggs.         See id. ¶¶ 26-27.

Deputy Morris then told the plaintiff that he was under arrest

“because he called Magistrate Boggs.”        See id. ¶ 28. Defendant

Deputy Sheriff Jonathan Holcomb had arrived on the scene by this

point.   See id. ¶ 29.    Deputy Holcomb handcuffed the plaintiff’s

right wrist to his right ankle and placed the plaintiff in the

back of Deputy Morris’s vehicle.         Id. ¶¶ 31-32, 51.    Neither

officer read the plaintiff his Miranda rights or informed the

plaintiff of his charges.      See id. ¶¶ 33-35.      The plaintiff

asked for another aspirin as he was being placed in the police

vehicle, to which Deputy Holcomb responded by raising his arm as

if he were preparing to strike the plaintiff, and said: “Shut

your mouth, old man, or I’ll shut it for you.”          See id. ¶¶ 36-

38.


            At the county courthouse, Deputy Holcomb removed the

plaintiff from Deputy Morris’s vehicle and told a group of young

men standing nearby that: “You see this criminal here?            Be good

or you’ll end up here.”      See id. ¶¶ 39-41.     Deputies Holcomb and

Morris told their supervisor that they should have made the



                                     3
  Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 4 of 33 PageID #: 188



plaintiff “quack like Donald Duck” while they had him

handcuffed.    See id. ¶ 42.


            The plaintiff was charged with four criminal

violations: (1) driving with a suspended or revoked license, (2)

no proof of insurance, (3) improper vehicle registration, and

(4) receiving or transferring stolen property.          See ECF No. 7-1

(“Crim. Compl.”); ECF No. 8 (“Mem. Mot. Dismiss”) at 3.

Magistrate Boggs determined that probable cause existed for each

charge.    See Crim. Compl. at 1; Mem. Mot. Dismiss at 3.          On

January 16, 2019, the plaintiff entered a guilty plea to the

charge of receiving or transferring stolen property.           See ECF

No. 7-2 (“Guilty Plea”).      On January 17, 2019, Magistrate Rider

entered a judgment of guilty of the charge of receiving or

transferring stolen property, and dismissed the remaining

charges.   See ECF No. 7-3 (“Crim. J. Order”).


            The plaintiff alleges that he suffered physical

injuries to his back, ankle, and wrist as a result of his

arrest.    See Compl. ¶ 43.    The plaintiff filed this suit on May

15, 2019 against the Clay County Sheriff’s Department, the Clay

County Commission, Deputy Sheriff Morris in his individual

capacity, and Deputy Sheriff Holcomb in his individual capacity,

as specified in the complaint.       Id. ¶¶ 3-6.    The plaintiff

alleges four causes of action against the defendants: (1)



                                     4
  Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 5 of 33 PageID #: 189



excessive force pursuant to 42 U.S.C. § 1983 for violations of

his rights under the Fourth, Eighth, and Fourteenth Amendments

to the United States Constitution; (2) cruel and unusual

punishment pursuant to 42 U.S.C. § 1983 for violations of his

rights under the Fourth, Eighth, and Fourteenth Amendments; (3)

violations of Article III, Sections 1, 5, 6, and 10 of the West

Virginia Constitution; and (4) negligence.         See id. ¶¶ 46-76.


           The defendants filed a motion to dismiss pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure for

failure to state a claim upon which relief can be granted.            See

ECF No. 7 (“Mot. Dismiss”).      The plaintiff filed a response in

opposition, ECF No. 9 (“Pl.’s Resp.”), to which the defendants

filed a reply, ECF No. 12 (“Reply”).


                          II.   Legal Standard


           Federal Rule of Civil Procedure 8(a)(2) requires that

a pleader provide “a short and plain statement of the claim

showing . . . entitle[ment] to relief.”         Fed. R. Civ. P.

8(a)(2); Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007).            The

required “short and plain statement” must provide “‘fair notice

of what the . . . claim is and the grounds upon which it

rests.’”   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957),



                                     5
  Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 6 of 33 PageID #: 190



overruled on other grounds by Twombly, 550 U.S. at 563).            Rule 8

does not require “detailed factual allegations, but it demands

more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks omitted).


           Rule 12(b)(6) correspondingly permits a defendant to

challenge a complaint that “fail[s] to state a claim upon which

relief can be granted.”      Fed. R. Civ. P. 12(b)(6).       In order to

survive a motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”         Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 570).         The “[f]actual

allegations [in the complaint] must be enough to raise a right

to relief above the speculative level” such that relief is

“plausible.”   Twombly, 550 U.S. at 555-56.        A “formulaic

recitation of the elements of a cause of action will not do.”

Id. at 555.


           Nevertheless, “a Rule 12(b)(6) motion should only be

granted if, after accepting all well-pleaded allegations in the

plaintiff's complaint as true and drawing all reasonable factual

inferences from those facts in the plaintiff's favor, it appears

certain that the plaintiff cannot prove any set of facts in




                                     6
  Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 7 of 33 PageID #: 191



support of his claim entitling him to relief.”          Edwards v. City

of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).


                             III. Discussion


     A.     First and Second Causes of Action - United States
            Constitution Violations (§ 1983)


            The plaintiff alleges two causes of action against the

defendants for violating the plaintiff’s rights under the

Fourth, Eighth, and Fourteenth Amendments to the United States

Constitution while acting under the color of law.           The first

cause of action is for “excessive force and wrongful force” that

“no objectively reasonable police officer could have perceived

. . . as necessary” when the defendants handcuffed the plaintiff

wrist-to-ankle in the course of arresting him.          Compl. ¶¶ 46-52.

The second cause of action is for “applying cruel and unusual

punishment” when the defendants handcuffed the plaintiff wrist-

to-ankle.   Id. ¶ 60.


            Section 1983 provides a federal cause of action to

recover damages for constitutional violations by officers acting

under color of state law.      Hernandez v. Mesa, 140 S. Ct. 735,

747 (2020); see also Baker v. McCollan, 443 U.S. 137, 145 n.3

(1979) (“[Section 1983] is not itself a source of substantive

rights, but a method for vindicating federal rights elsewhere



                                     7
  Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 8 of 33 PageID #: 192



conferred by those parts of the United States Constitution and

federal statutes that it describes.”).          To sustain a § 1983

claim, a plaintiff must prove that he or she was deprived of a

constitutional right by the defendant acting under color of

state law, Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970), and that the defendant was personally involved in the

deprivation of the constitutional rights, Wright v. Collins, 766

F.2d 841, 850 (4th Cir. 1985).


             (1)    Fourth Amendment


             The first cause of action for “excessive force” is

best understood as a violation of the Fourth Amendment.            The

Fourth Amendment protects “[t]he right of the people to be

secure in their persons . . . against unreasonable searches and

seizures.”    U.S. CONST. amend. IV.       Arrests are “seizures” of

“persons” that “must be reasonable under the circumstances.”

Ashcroft v. al-Kidd, 563 U.S. 731, 735-36 (2011).           “A police

officer may arrest a person if he has probable cause to believe

that person committed a crime.”        Tennessee v. Garner, 471 U.S.

1, 7 (1985).       The plaintiff does not dispute that Deputies

Holcomb and Morris had probable cause to arrest him.           See Crim.

Compl. at 1 (indicating that the Magistrate found probable cause

for the warrantless arrest).




                                       8
  Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 9 of 33 PageID #: 193



             “The right to make an arrest carries with it the right

to use the amount of force that a reasonable officer would think

necessary to take the person being arrested into custody.”

Martin v. Gentile, 849 F.2d 863, 869 (4th Cir. 1988); see also

Brown v. Gilmore, 278 F.3d 362, 369 (4th Cir. 2002) (“It is also

well established that the right to make an arrest carries with

it the right to use a degree of physical coercion or threat

thereof to effect the arrest.”).         To determine the

constitutionality of a seizure, courts must balance the

competing interests between “the nature and quality of the

intrusion on the individual's Fourth Amendment interests against

the importance of the governmental interests alleged to justify

the intrusion.”    Tennessee, 471 U.S. at 8 (internal citations

omitted).    A claim that law enforcement officials used excessive

force in the course of making an arrest is “properly analyzed

under the Fourth Amendment's ‘objective reasonableness'

standard.”    Graham v. Connor, 490 U.S. 386, 388 (1989).


             The Fourth Amendment reasonableness standard “depends

on not only when a seizure is made, but also how it is carried

out.”   Tennessee, 471 U.S. at 8.        “[T]he ‘reasonableness’

inquiry in an excessive force case is an objective one: the

question is whether the officers' actions are ‘objectively

reasonable’ in light of the facts and circumstances confronting




                                     9
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 10 of 33 PageID #: 194



them, without regard to their underlying intent or motivation.”

Graham, 490 U.S. at 397; see also Tennessee, 471 U.S. at 8

(reviewing “the totality of the circumstances”).          “The

‘reasonableness’ of a particular use of force must be judged

from the perspective of a reasonable officer on the scene,

rather than with the 20/20 vision of hindsight.”          Graham, 490

U.S. at 396.   Although the Fourth Amendment test of

reasonableness is “not capable of precise definition or

mechanical application,” Bell v. Wolfish, 441 U.S. 520, 559

(1979), the proper application of the test “requires careful

attention to the facts and circumstances of each particular

case, including the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the officers

or others, and whether he is actively resisting arrest or

attempting to evade arrest by flight,” Graham, 490 U.S. at 396.

The Fourth Circuit does not apply a per se rule to whether

handcuffing violates the Fourth Amendment; rather courts should

“assess the reasonableness of using handcuffs based on the

circumstances.”   See E.W. by & through T.W. v. Dolgos, 884 F.3d

172, 180 (4th Cir. 2018).


          The defendants argue that the plaintiff does not

allege a violation of a clearly established constitutional right

because handcuffing the plaintiff does not constitute excessive




                                    10
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 11 of 33 PageID #: 195



force.    Mem. Mot. Dismiss at 10, 12-13.      The defendants also

argue that, even if handcuffing the plaintiff constituted a

violation of the Fourth Amendment under these circumstances, the

law was not clearly established at the time of the arrest and so

the Deputies are entitled to qualified immunity.          Id. at 13.

The plaintiff argues in opposition that handcuffing can be a

viable excessive force claim.      Pl.’s Resp. at 7.      In particular,

the plaintiff argues that the Deputies’ actions were objectively

unreasonable under the totality of the circumstances of the

arrest.   Id. at 8.


                 (i)   Deputies Holcomb and Morris, in their
                       individual capacities


            Government officials may be subject to suit in either

their individual capacity (i.e., personal capacity) or their

official capacity.     Individual-capacity suits seek to impose

personal liability upon a government official for actions taken

under color of law, while official-capacity suits are generally

only another way of pleading an action against the government

entity and should be treated as a suit against that government

entity.   See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985).

Officials sued in their individual capacity may enjoy limited

defenses, including qualified immunity.        Id. at 166-67.




                                    11
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 12 of 33 PageID #: 196



             Qualified immunity is “an entitlement not to stand

trial or face the other burdens of litigation.”          Mitchell v.

Forsyth, 472 U.S. 511, 526 (1985).       “The entitlement is an

immunity from suit rather than a mere defense to liability; and

like an absolute immunity, it is effectively lost if a case is

erroneously permitted to go to trial.”        Id. (emphasis in

original).    As a result, it is important for courts to resolve

questions of qualified immunity at the earliest possible stage

of litigation.    Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per

curiam).   The determination of whether a government official is

entitled to qualified immunity is “purely [a] legal question.”

Siegert v. Gilley, 500 U.S. 226, 232 (1991).


             The doctrine of qualified immunity provides that

“government officials performing discretionary functions

generally are shielded from liability for civil damages insofar

as their conduct does not violate clearly established statutory

or constitutional rights of which a reasonable person would have

known.”    Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

Qualified immunity protects government officials from “bad

guesses in gray areas” to ensure that they may only be liable

“for transgressing bright lines.”        Maciariello v. Sumner, 973

F.2d 295, 298 (4th Cir. 1992).      The standard for analyzing an

official’s conduct is objective reasonableness, and, generally,




                                    12
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 13 of 33 PageID #: 197



“[s]ubjective factors involving the officer’s motives, intent,

or propensities are not relevant.”       Rowland v. Perry, 41 F.3d

167, 173 (4th Cir. 1994).     Government officials performing a

discretionary function are immune from liability for civil

damages unless “(i) the [officials’] conduct violates a federal

statutory or constitutional right; (ii) the right was clearly

established at the time of the conduct; and (iii) an objectively

reasonable [official] would have understood that the conduct

violated that right.”     Trulock v. Freeh, 275 F.3d 391, 399 (4th

Cir. 2001).


          A government official's conduct violates clearly

established law when, at the time of the challenged conduct,

“[t]he contours of [a] right [are] sufficiently clear” that

every “reasonable official would [have understood] that what he

is doing violates that right.”      al-Kidd, 563 U.S. at 741

(alterations in original) (quoting Anderson v. Creighton, 483

U.S. 635, 640 (1987)).     A case directly on point is not

required, but “existing precedent must have placed the statutory

or constitutional question beyond debate.”         Id.   Courts must not

define the clearly established law at a “high level of

generality.”   Id. at 742.    “[S]pecificity is especially

important in the Fourth Amendment context” because “[i]t is

sometimes difficult for an officer to determine how the relevant




                                    13
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 14 of 33 PageID #: 198



legal doctrine, here excessive force, will apply to the factual

situation the officer confronts.”        Mullenix v. Luna, 136 S. Ct.

305, 308 (2015) (per curiam) (quoting Saucier v. Katz, 533 U.S.

194, 205 (2001)).


          The Supreme Court has articulated a two-step process

for resolving qualified immunity claims: (1) decide whether the

facts alleged by the plaintiff make out a violation of a

constitutional (or statutory) right, and (2) decide whether the

right at issue was “clearly established” at the time of the

defendant's alleged misconduct.       Saucier, 533 U.S. at 201.

Lower court judges should “exercise their sound discretion in

deciding which of the two prongs of the qualified immunity

analysis should be addressed first in light of the circumstances

in the particular case at hand.”         Pearson v. Callahan, 555 U.S.

223, 236 (2009).


          Considering the totality of the circumstances of this

case as alleged in the complaint, the court finds that the

Deputies’ actions were unreasonable.        Graham v. Connor requires

a careful review of at least three circumstances in determining

reasonableness: (1) the severity of the crime at issue, (2)

whether the suspect poses an immediate threat to the safety of

the officers or others, and (3) whether the suspect is resisting

arrest or attempting to evade arrest by flight.          See 490 U.S. at



                                    14
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 15 of 33 PageID #: 199



396.   The plaintiff was arrested for non-violent offenses; he

was not an apparent threat to anyone’s safety, in part, because

he was an elderly amputee who was complaining of chest pain; and

there is no evidence that he was resisting arrest or attempting

to flee.   Deputy Morris did not need to pull over the

plaintiff’s vehicle because the plaintiff had already parked and

was walking toward his brother’s house when the Deputy

approached him.   Deputy Morris also allowed the plaintiff to

enter the house at the request of the plaintiff’s sister-in-law

to obtain an aspirin.     The Deputy’s actions prior to handcuffing

are not consistent with the view that the plaintiff posed a

threat or was attempting to resist arrest.


           Even if the prudent exercise of caution warranted

handcuffing, the particular method of handcuffing the

plaintiff’s wrist to his ankle was unreasonable under the

circumstances.    Handcuffing wrist-to-ankle naturally increases

the risk of falling or bodily injury since it places the

plaintiff off balance and requires him to contort his body.            The

senior age of the plaintiff compounds the risk of falling or

serious injury.   The plaintiff enumerates several alternatives

to handcuffing wrist-to-ankle, including using another restraint

device, handcuffing the plaintiff’s wrist to his belt or belt

loop in his pants, or using flex cuffs in a daisy chain.           See




                                    15
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 16 of 33 PageID #: 200



Pl.’s Resp. at 9.    Any of these handcuffing alternatives would

have been more reasonable here.       Handcuffing an elderly amputee

wrist-to-ankle under these circumstances is so extreme that any

reasonable officer on the scene should know that the conduct

constituted the imposition of excessive force in violation of

the Fourth Amendment.


           Despite the constitutional violation, the Deputies are

entitled to qualified immunity.       Handcuffing is a “standard

procedure” in arrest.     See Brown, 278 F.3d at 369.       Usual

protocol may be to handcuff an arrestee’s wrists, but the right

not to be handcuffed wrist-to-ankle is not clearly established

by law.   The plaintiff does not even address whether such a

right is clearly established.      The plaintiff instead asserts

that “[t]he right to be free from excessive force is a clearly

established Fourth Amendment right.”        Pl.’s Resp. at 7.     This

assertion is far too general to support a finding that the right

sought to be vindicated under these circumstances is clearly

established.


           The unreasonable conduct here presents a proverbial

“hard case” in which the plaintiff's plight arouses natural

sympathies; however, the Supreme Court has cautioned judges not

to allow a “hard case” to make “bad law.”         F.C.C. v. WOKO, Inc.,

329 U.S. 223, 229 (1946).     The Eleventh Circuit in Rodriguez v.



                                    16
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 17 of 33 PageID #: 201



Farrell recognized another “hard case” in which police twisted

the plaintiff’s previously injured arm behind his back and

handcuffed him, which resulted in amputation of the arm.           280

F.3d 1341, 1351 n.19 (11th Cir. 2002).        The court found no

constitutional violation because the police applied a “common

non-excessive handcuffing technique (that ordinarily would be

painful but cause minimal injury)” and were not alerted about

the preexisting injury to the arm.       Id. at 1352-53.


             The Fourth Circuit in E.W. by & through T.W. v. Dolgos

found that handcuffing a ten-year-old girl was an “unreasonable

force disproportionate to the circumstances presented,” and thus

violated the girl’s constitutional rights under the Fourth

Amendment.    884 F.3d at 185.    However, the court found that the

officer was entitled to qualified immunity because the girl’s

right not to be handcuffed under the circumstances of that case

was not clearly established at the time of the arrest, and it

was not obvious to the officer that he could not handcuff the

girl.   Id. at 186-87.    Similarly, handcuffing the plaintiff

wrist-to-ankle under the circumstances in this case seems

unreasonable, but there is no indication that the officers were

or should have been on notice of a clearly established right not

to handcuff one such as the plaintiff in this way.          The

plaintiff fails to allege any support that such a right is




                                    17
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 18 of 33 PageID #: 202



clearly established.    The Fourth Amendment claims against the

Deputies are therefore dismissed based on qualified immunity.


                  (ii) Clay County Commission


             The Clay County Commission enjoys immunity from suit

for certain claims under the West Virginia Governmental Tort

Claims and Insurance Reform Act, W. Va. Code § 29-12A-1 et seq.

The Act “limit[s] liability of political subdivisions and

provide[s] immunity to political subdivisions in certain

instances.”    W. Va. Code § 29-12A-1.      However, it does not apply

to “[c]ivil claims based upon alleged violations of the

constitution or statutes of the United States.”          W. Va. Code

§ 29-12A-18(e).    The Act therefore does not immunize the

Commission from liability for the plaintiff’s § 1983 claims.


             Qualified immunity does not extend to municipal

defendants.    Santos v. Frederick Cty. Bd. of Comm'rs, 725 F.3d

451, 470 (4th Cir. 2013).     As a consequence, the Commission may

be liable for the § 1983 claims under a theory of municipal

liability.    A local government may not be sued under § 1983 for

injuries inflicted solely by its employees or agents; instead a

municipality is subject to liability for a claim under § 1983

only when its “policy or custom, whether made by its lawmakers

or by those whose edicts or acts may fairly be said to represent



                                    18
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 19 of 33 PageID #: 203



official policy, inflicts the [plaintiff’s] injury.”           Monell v.

Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 694

(1978).   This means that “a municipality cannot be held liable

under § 1983 on a respondeat superior theory.”          Id. at 691; see

also Santos, 725 F.3d at 469–70 (“[M]unicipal liability under

Section 1983 does not amount to respondeat superior.”).


           Thus, municipal liability under § 1983 attaches only

where “a deliberate choice to follow a course of action is made

from among various alternatives by the official or officials

responsible for establishing final policy with respect to the

subject matter in question.”      Pembaur v. City of Cincinnati, 475

U.S. 469, 483 (1986).     The official must possess “final

authority to establish municipal policy with respect to the

action ordered,” and be “responsible for establishing final

government policy respecting such activity.”         Id. at 481–83.

These requirements ensure that any recovery from a municipality

is limited to acts that the municipality has officially

sanctioned or ordered.


           Neither party in this case addresses municipal

liability in their briefings.      The plaintiff fails to allege or

present any support for a policy or custom endorsed by the local

government.   There is no indication that the Commission has

established a policy or sanctioned a custom of handcuffing



                                    19
    Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 20 of 33 PageID #: 204



wrist-to-ankle under any circumstance.           The Fourth Amendment

claims against the Clay County Commission are dismissed because

the plaintiff fails to allege a plausible basis to establish

Fourth Amendment municipal liability. 3


                   (iii) Clay County Sheriff’s Department


             The defendants argue that all claims against the Clay

County Sheriff’s Department fail as a matter of law because the

Department is an entity incapable of being sued and therefore is

an improper party.       See Mem. Mot. Dismiss at 4-6.        The plaintiff

does not respond to this argument.


             West Virginia law authorizes a county commission to

sue or be sued, but no provision authorizes a county sheriff's

office to sue or be sued separate from the county commission.

See W. Va. Code § 7-1-1(a); see also Revene v. Charles Cty.

Comm'rs, 882 F.2d 870, 874 (4th Cir. 1989) (affirming dismissal

of a claim against the “Office of Sheriff” in Charles County,

Maryland because “this ‘office’ is not a cognizable legal entity

separate from the Sheriff in his official capacity and the

county government of which this ‘office’ is simply an agency”).




3 Although the plaintiff does not oppose the dismissal of the
Clay County Commission without prejudice as to the first cause
of action (42 U.S.C. § 1983 excessive force), see Pl.’s Resp. at
11 n.1, the court decides dismissal on the merits.


                                       20
  Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 21 of 33 PageID #: 205



Federal courts in West Virginia have uniformly dismissed claims

brought against a sheriff’s department as being improper.             See,

e.g., Tomashek v. Raleigh Cty. Emergency Operating Ctr., No.

2:17-CV-1904, 2018 WL 522420, at *2-3 (S.D.W. Va. Jan. 23,

2018); Terlosky v. Matthews, No. 5:11-CV-26, 2011 WL 1302238, at

*2 (N.D.W. Va. Mar. 31, 2011); Taylor v. Mercer, No. 5:09-CV-

127, 2010 WL 1490367, at *2 (N.D.W. Va. Apr. 13, 2010).

Accordingly, all claims asserted against the Clay County

Sheriff’s Department are dismissed.


             (2)   Eighth Amendment


             The second cause of action for “cruel and unusual

punishment” is best understood as a violation of the Eighth

Amendment.    The Eighth Amendment prohibits “[e]xcessive bail,”

“excessive fines,” and “cruel and unusual punishments.”            U.S.

CONST. amend. VII.     The Eighth Amendment only pertains to

punishments that occur after an individual has been convicted.

See City of Revere v. Massachusetts Gen. Hosp., 463 U.S. 239,

244 (1983) (holding that the Eighth Amendment does not apply

until after a “formal adjudication of guilt”); United States v.

Hall, 551 F.3d 257, 273 n.19 (4th Cir. 2009).          The alleged

violations in this case occurred in the course of an arrest,




                                      21
    Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 22 of 33 PageID #: 206



before the determination of the plaintiff’s guilt.             The Eighth

Amendment claims are thus dismissed. 4


             (3)   Fourteenth Amendment


             The Fourteenth Amendment provides three types of

constitutional protection against state interference: (1) the

incorporation of certain provisions of the Bill of Rights

against the states, including rights secured under the Fourth

and Eighth Amendments; (2) procedural due process that provides

direct protection against state deprivation of life, liberty, or

property without appropriate procedural safeguards; and (3)

substantive due process that prohibits certain deprivations of

life, liberty, or property regardless of the procedures by which

these are deprived.       Martin, 849 F.2d at 867.


             The Supreme Court has held that “if a constitutional

claim is covered by a specific constitutional provision, such as

the Fourth or Eighth Amendment, the claim must be analyzed under

the standard appropriate to that specific provision, not under

the rubric of substantive due process.”           United States v.

Lanier, 520 U.S. 259, 272 (1997).           “[A]ll claims that law




4 While the plaintiff does not oppose dismissal of all
defendants, without prejudice, as to the second cause of action
for cruel and unusual punishment, the court directs dismissal on
the merits. See Pl.’s Resp. at 11 n.1.


                                       22
    Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 23 of 33 PageID #: 207



enforcement officers have used excessive force . . . in the

course of an arrest, investigatory stop, or other ‘seizure’ of a

free citizen should be analyzed under the Fourth Amendment and

its ‘reasonableness’ standard, rather than under a ‘substantive

due process’ approach.”        Graham, 490 U.S. at 395.       Indeed, the

plaintiff does not allege a procedural due process or

substantive due process violation separate from the Fourth and

Eighth Amendment claims concerning the plaintiff’s arrest.


       B.    Third Cause of Action - West Virginia State
             Constitution Violations


             The plaintiff alleges a constitutional tort action

against all the defendants for violations of the rights

guaranteed under Article III, Sections 1, 5, 6, and 10 of the

West Virginia state constitution. 5         Compl. ¶¶ 66-67.     The court

exercises supplemental jurisdiction over the state-law claims




5 The plaintiff argues that the West Virginia Governmental Tort
Claims and Insurance Reform Act is inapplicable to claims of
violations of the West Virginia state constitution because the
Act does not apply to the claims of violations of the United
States Constitution. See Pl.’s Resp. at 12. This argument is
without merit. While the Act does not apply to civil claims
based upon alleged violations of the United States Constitution
and federal statute, no such provision precludes the Act from
applying to alleged violations of the West Virginia state
constitution. Simply alleging federal-law claims does not void
the application of the Act to state-law claims.


                                       23
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 24 of 33 PageID #: 208



under 28 U.S.C. § 1367 because the claims “form part of the same

case or controversy” as the federal-law claims addressed above.


             (1)   Article III, Section 1


             Article III, Section 1 of the West Virginia state

constitution, entitled “Bill of Rights,” provides “the basic

principle” on which the state democratic structure is founded.

Allen v. State, Human Rights Comm'n, 324 S.E.2d 99, 109 (W. Va.

1984).   This section does not independently give rise to a cause

of action.    See Spry v. W. Virginia, No. 2:16-CV-01785, 2017 WL

440733, at *10 (S.D.W. Va. Feb. 1, 2017); Harper v. C.O. Joseph

Barbagallo, No. 2:14-CV-07529, 2016 WL 5419442, at *13 (S.D.W.

Va. Sept. 27, 2016).     The plaintiff does not present authority

to the contrary.     All claims against the defendants for

violations of Article III, Section 1 are dismissed.


             (2)   Article III, Section 5


             Article III, Section 5 prohibits cruel and unusual

punishment.    This section is the West Virginia counterpart to

the Eighth Amendment to the United States Constitution.           Syl.

Pt. 8, State v. Vance, 262 S.E.2d 423, 425 (W. Va. 1980).            All

claims against the defendants for violations of Article III,

Section 5 are dismissed for the same reason as that given for

the dismissal of the Eighth Amendment claims.


                                    24
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 25 of 33 PageID #: 209



             (3)   Article III, Section 6


             Article III, Section 6 is the West Virginia

counterpart to the Fourth Amendment to the United States

Constitution.      State v. Worley, 369 S.E.2d 706, 712 n.5 (W. Va.

1988) (noting that the “State counterpart is virtually identical

to the Fourth Amendment”); State v. Craft, 272 S.E.2d 46, 54 (W.

Va. 1980).     In most cases, the protections afforded under

Article III, Section 6 are co-extensive with those provided in

the Fourth and Fourteenth Amendments to the United States

Constitution.      State v. Clark, 752 S.E.2d 907, 920 (W. Va.

2013); see also State v. Duvernoy, 195 S.E.2d 631, 634 (W. Va.

1973) (“This Court has traditionally construed Article III,

Section 6 in harmony with the Fourth Amendment.”).          The same

analysis under the Fourth Amendment applies here to Deputies

Holcomb and Morris, and the claim is dismissed against them.


             With respect to the Clay County Commission, the West

Virginia Governmental Tort Claims and Insurance Reform Act

immunizes the Commission from liability resulting from the

intentional misconduct of its employees.        Provisions of the Act

pertinent here include the following:




                                    25
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 26 of 33 PageID #: 210



          (b)(1) Except as provided in subsection (c) of this
          section, a political subdivision is not liable in
          damages in a civil action for injury, death, or loss
          to persons or property allegedly caused by any act or
          omission of the political subdivision or an employee
          of the political subdivision in connection with a
          governmental or proprietary function. . . .

          (c) Subject to sections five and six of this article,
          a political subdivision is liable in damages . . . as
          follows: . . .

          (2) Political subdivisions are liable for injury,
          death, or loss to persons or property caused by the
          negligent performance of acts by their employees while
          acting within the scope of employment.

W. Va. Code §§ 29-12A-4(b)(1), 29-12A-4(c)(2); see Mallamo v.

Town of Rivesville, 477 S.E.2d 525, 534 (W. Va. 1996) (holding

that a political subdivision is not liable for its employees’

“intentional malfeasance”).      Political subdivisions are liable

for the “negligent performance of acts by their employees while

acting within the scope of employment.”        See W. Va. Code § 29-

12A-4(c)(2); Zirkle v. Elkins Rd. Pub. Serv. Dist., 655 S.E.2d

155, 160 (W. Va. 2007) (per curiam) (“Only claims of negligence

specified in [§ 29–12A–4(c)] can survive immunity from liability

under the general grant of immunity in [the Act].”).


          The claim for violation of Article III, Section 6

arises from the alleged intentional malfeasance of Deputies

Holcomb and Morris.    The Commission may only be liable for

negligent conduct of the Deputies, which is alleged under a

separate claim.   The Commission is therefore immune from


                                    26
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 27 of 33 PageID #: 211



liability for the claim of violating Article III, Section 6, and

the claim is dismissed.


           (4)    Article III, Section 10


           Article III, Section 10 provides that: “No person

shall be deprived of life, liberty, or property, without due

process of law, and the judgment of his peers.”          W. Va. Const.

art. III, § 10.    This section is the due process clause of the

West Virginia state constitution.        See State ex rel. Ford Motor

Co. v. McGraw, 788 S.E.2d 319, 325 (W. Va. 2016).          In the

context of a warrantless arrest before sentencing, “due process

[under Article III, Section 10] does not extend any further than

the constitutional right to avoid unreasonable seizure.”            See

Rogers v. Albert, 541 S.E.2d 563, 567 (W. Va. 2000) (per

curiam).   In line with the previous discussion in the context of

the Fourteenth Amendment, all claims that law enforcement

officers used excessive force in the course of an arrest should

be analyzed under Article III, Section 6, the state counterpart

to the Fourth Amendment, rather than under a substantive due

process approach.    Graham, 490 U.S. at 395.       Consequently, this

claim too is dismissed.




                                    27
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 28 of 33 PageID #: 212



     C.   Fourth Cause of Action - Negligence


          The plaintiff alleges in the negligence claim simply

that the “defendants,” without distinguishing among them, “were

negligent in the performance of their duties within the scope of

their employment and such negligence was the proximate cause of

the plaintiff’s injuries.”      Compl. ¶ 75.    The term “defendants,”

as used in the negligence count, would seem to apply only to

Deputies Holcomb and Morris inasmuch as the Deputies are the

ones who would be engaged in the “performance of their duties

within the scope of their employment,” not the Clay County

Commission.


          To prevail in a negligence claim in West Virginia, the

plaintiff must establish three elements by a preponderance of

the evidence: (1) a duty that the defendant owes to the

plaintiff, (2) a breach of that duty by an act or omission, and

(3) injuries proximately caused by that breach of duty.

Wheeling Park Comm'n v. Dattoli, 787 S.E.2d 546, 551 (W. Va.

2016).


          The plaintiff fails to allege a plausible claim of

negligence against any defendant in the negligence count.            The

plaintiff does not allege a specific negligent act but merely

alleges that “[t]he defendants were negligent in the performance

of their duties within the scope of their employment.”           Compl.


                                    28
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 29 of 33 PageID #: 213



¶ 75.    The negligence claim in the complaint does not

incorporate or re-allege any prior portion of the complaint, so

that claim stands alone, except for the “Parties” and “Facts”

sections, which apply to all four causes of action.          The

plaintiff fails to charge the defendants with any duty owed to

him by any of the defendants, and the plaintiff does not allege

a breach of any duty.     The plaintiff thus does not allege or

attempt to establish the necessary elements for a negligence

claim.    The conclusory allegation quoted above, without any

attempt to address the necessary elements of negligence, does

not survive a motion to dismiss.


            The negligence claim also fails because the basis of

the plaintiff’s complaint is intentional conduct, not

negligence.   In the “Facts” section of the complaint, the

plaintiff alleges:

            After Deputy Morris told the plaintiff he would have
            to arrest him because he called Magistrate Boggs,
            Deputy Holcomb took the plaintiff’s right wrist and
            handcuffed it to the plaintiff’s right ankle. Compl.
            ¶ 31.

            Deputy Holcomb then placed the plaintiff in the back
            of Deputy Morris’s vehicle with his right wrist still
            handcuffed to his right ankle. Id. ¶ 32.

            Deputy Morris then drove the plaintiff to the
            courthouse. Id. ¶ 39.

            While taking the plaintiff into the courthouse, Deputy
            Holcomb told a group of young men standing outside,
            “[Y]ou see this criminal here? Be good or you’ll end
            up here.” Id. ¶ 41


                                    29
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 30 of 33 PageID #: 214



          Deputy Holcomb and Deputy Morris told their
          supervisor, Robert Belt, that they should have made
          the plaintiff “quack like Donald Duck” while they had
          him handcuffed on his right wrist to his right ankle.
          Id. ¶ 42.

          Plaintiff suffered physical injuries to his back,
          ankle, and wrist as a result of the actions of Deputy
          Holcomb and Deputy Morris. Id. ¶ 43.

          No reasonable police officer in Deputy Holcomb or
          Deputy Morris’s positions could have believed that it
          was reasonable to handcuff the plaintiff’s wrist to
          his ankle . . . . Id. ¶ 44.

These allegations describe intentional conduct that is

repeatedly depicted in the first three causes of action as

“reprehensible, willful, wanton, malicious, and/or undertaken

with blatant and intentional disregard of the rights owed to the

plaintiff.”   See id. ¶¶ 56, 65, 74.


          A plaintiff cannot prevail on a claim of simple

negligence based on a defendant’s intentional act.          Smith v.

Lusk, 533 F. App'x 280, 284 (4th Cir. 2013); see also Brown v.

J.C. Penney Corp., 521 F. App'x 922, 924 (11th Cir. 2013) (per

curiam) (“A claim for negligence cannot be premised solely on a

defendant's alleged commission of an intentional tort.”); Stone

v. Rudolph, 32 S.E.2d 742, 748 (W. Va. 1944) (“Negligence and

wilfulness are mutually exclusive terms which imply radically

different mental states.”).      “[A] mere allegation of negligence

does not turn an intentional tort into negligent conduct.”

Weigle v. Pifer, 139 F. Supp. 3d 760, 780 (S.D.W. Va. 2015)



                                    30
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 31 of 33 PageID #: 215



(quoting Benavidez v. United States, 177 F.3d 927, 931 (10th

Cir. 1999)).     Consequently, the negligence cause of action is

dismissed.


             Moreover, the negligence claim also fails against each

of the individual defendants based on qualified immunity or

statutory immunity, as set forth below.        Government officials

and employees enjoy qualified immunity from civil liability for

state-law claims arising from their discretionary judgments,

decisions, and actions performed in an official capacity, so

long as their actions do not violate a clearly established law

or constitutional duty.     See W. Virginia State Police v. Hughes,

796 S.E.2d 193, 198-200 (W. Va. 2017).        Under West Virginia law,

“[a] public officer is entitled to qualified immunity for

discretionary acts, even if committed negligently.”          Maston v.

Wagner, 781 S.E.2d 936, 948 (W. Va. 2015).         The Supreme Court of

Appeals of West Virginia has also clarified that:

             If a public officer is either authorized or required,
             in the exercise of his judgment and discretion, to
             make a decision and to perform acts in the making of
             that decision, and the decision and acts are within
             the scope of his duty, authority, and jurisdiction, he
             is not liable for negligence or other error in the
             making of that decision, at the suit of a private
             individual claiming to have been damaged thereby.

Syl. Pt. 4, Clark v. Dunn, 465 S.E.2d 374, 375 (W. Va. 1995).




                                    31
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 32 of 33 PageID #: 216



          The conduct of Deputies Holcomb and Morris in

arresting and handcuffing the plaintiff clearly involved the

exercise of judgment and discretion within the scope of their

duties as law enforcement officers, for which they are entitled

to qualified immunity for the reasons just noted.


          Alternatively, Section 5(b) of the West Virginia

Governmental Tort Claims and Insurance Reform Act provides,

generally, statutory immunity for the Deputies as employees of a

political subdivision for acts of negligence within the scope of

their employment:

          (b) An employee of a political subdivision is immune
          from liability unless one of the following applies:

          (1) His or her acts or omissions were manifestly
          outside the scope of employment or official
          responsibilities;

          (2) His or her acts or omissions were with malicious
          purpose, in bad faith, or in a wanton or reckless
          manner; or

          (3) Liability is expressly imposed upon the employee
          by a provision of this code.

W. Va. Code § 29-12A-5(b).


          “The ultimate determination of whether qualified or

statutory immunity bars a civil action is one of law for the

court to determine.”    Syl. Pt. 3, in part, W. Va. Reg'l Jail &

Corr. Facility Auth. v. A.B., 766 S.E.2d 751, 755 (W. Va. 2014).




                                    32
 Case 2:19-cv-00386 Document 41 Filed 05/21/20 Page 33 of 33 PageID #: 217



          Beyond the failure to state a plausible negligence

claim against any of the defendants, the claims of negligence

against Deputies Holcomb and Morris are dismissed based on

qualified immunity and, in the alternative, statutory immunity.


                            IV.   Conclusion


          For the foregoing reasons, it is ORDERED that the

defendants’ motion to dismiss be, and it hereby is, granted.

Accordingly, it is further ORDERED that this case be, and it

hereby is, dismissed against all defendants.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record.


                                  ENTER: May 21, 2020




                                    33
